Exhibit Number 99.3 Unaudited Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed combined financial statements give effect to the acquisition by Anika Therapeutics, Inc. (the “Company” or “Anika”) of Fidia Advanced Biopolymers S.r.l. (“FAB”). The Company acquired FAB on December 30, 2009 for an aggregate purchase price of $17.1million in cash and 1,981,192 shares of the Company’s common stock. The transaction will be accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification 805, Business Combinations (“ASC 805”), (formerly Financial Accounting Standards Board Statement No.141(revised 2007), “Business Combinations”). The consideration transferred by the Company to acquire FAB will be allocated to the assets acquired and liabilities assumed based upon their estimated fair values as of the date of completion of the acquisition. This allocation is dependent upon certain valuations and other studies that have not progressed to a stage where sufficient information is available to make a definitive allocation. Accordingly, the purchase price allocation adjustments reflected in the following unaudited pro forma condensed combined financial statements and set forth in Note B are preliminary and have been made solely for the purpose of preparing these pro forma statements. The unaudited pro forma condensed combined balance sheet combines the historical balance sheets of the Company and FAB as adjusted for the U.S./Italian generally accepted accounting principle (“GAAP”) differences, giving effect to the acquisition as if it had occurred on September 30, 2009. The unaudited pro forma condensed combined statements of operations combine the historical statements of operations of the Company and FAB, giving effect to the acquisition as if it had occurred on January1, 2008. The historical combined financial information has been adjusted to give effect to pro forma adjustments that are (i)directly attributable to the acquisition, (ii)expected to have a continuing impact on the Company, and (iii)factually supportable. These pro forma condensed combined financial statements should be read in conjunction with the: - separate historical audited financial statements of the Company as of and for the year ended December31, 2008 included in the Company’s annual report on Form10-K for the year ended December31, 2008; - historical audited financial statements of FAB as of and for the year ended December31, 2008 included as Exhibit99.1 to this Form8-K/A. - separate historical unaudited financial statements of the Company as of and for the nine months ended September 30, 2009 included in the Company’s quarterly report on Form10-Q for the nine months ended September30, 2009; - historical unaudited financial statements of FAB as of and for the nine months ended September 30, 2009 included as Exhibit99.2 to this Form8-K/A. The unaudited pro forma condensed combined financial information is presented for information purposes only. The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the dates indicated. In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company after completion of the acquisition. The unaudited pro forma condensed combined statement of operations does not reflect the realization of any potential cost savings or any related restructuring costs. Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2009 (in thousands of USD) Anika Fidia Acquisition Total Pro Historical Historical Pro Forma Forma U.S.GAAP U.S.GAAP Adjustments Combined ASSETS Current assets: Cash and cash equivalents $ $ $ ) $ Accounts receivable ) Inventories 346 Current portion deferred income taxes 18 - Prepaid expenses and other - Total current assets ) Property and equipment, at cost 1,355 Less: accumulated depreciation ) 0 - ) Long-term deposits and other 50 - Intangible asset, net 31,123 Deferred income taxes 0 - Goodwill 0 0 9,082 Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued expenses Deferred revenue 37 - Current portion of long-term debt Income taxes payable 7 - Total current liabilities Other long-term liabilities - Long-term deferred revenue - Deferred tax liability - 10,262 Long-term debt - Stockholders’ equity Common stock 20 Additional paid-in-capital 14,102 Retained earnings (deficit) ) 4,511 Total stockholders’ equity ) Total Liabilities and Stockholders’ Equity $ Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. Unaudited Pro Forma Condensed Combined Statement of Operations For the Nine Months Ended September 30, 2009 (in thousands of USD, except per share amounts) Anika Fidia Acquisition Total Pro Historical Historical Pro Forma Forma U.S.GAAP U.S.GAAP Adjustments Combined Product revenue $ $ - $ Licensing, milestone and contract revenue - Total revenue - Operating expenses: Cost of product revenue - Research& development - Selling, general& administrative $ Total operating expenses Income (loss) from operations ) ) ) Interest expense, net ) ) 287 ) Income (loss) before income taxes ) ) ) Provision (benefit) for income taxes ) - ) Net income (loss) $ $ ) $ ) $ ) Basic net income (loss) per share: Net income (loss) $ $ ) Basic weighted average common shares outstanding Diluted net income per share: Net income (loss) $ $ ) Diluted weighted average common shares outstanding Anika Therapeutics, Inc. and Fidia Advanced Biopolymers S.r.l. Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2008 (in thousands of USD, except per share amounts) Anika Fidia Acquisition Total Pro Historical Historical Pro Forma Forma U.S.GAAP U.S.GAAP Adjustments Combined Product revenue $ $ - $ Licensing, milestone and contract revenue - Total revenue - Operating expenses: Cost of product revenue - Research& development - Selling, general& administrative 2,375 Total operating expenses Income (loss) from operations ) ) ) Interest income (expense), net ) 627 Income (loss) before income taxes ) ) ) Provision (benefit) for income taxes ) - Net income (loss) $ $ ) ) $ ) Basic net income (loss) per share: Net income (loss) $ $ ) Basic weighted average common shares outstanding Diluted net income per share: Net income (loss) $ $ ) Diluted weighted average common shares outstanding Notes to Unaudited Pro Forma Condensed Combined Financial Statements A.Description of the transaction and basis of presentation On December 30, 2009, Anika Therapeutics, Inc. (the “Company” or “Anika”) entered into a Sale and Purchase Agreement (the “Purchase Agreement”) with Fidia Farmaceutici S.p.A., a privately held Italian corporation (the “Seller”) pursuant to which the Company acquired 100% of the issued and outstanding stock of Fidia Advanced Biopolymers S.r.l., a privately held Italian corporation (“FAB”) for a purchase price consisting of $17.1million in cash and 1,981,192 shares of the Company’s common stock (the “Acquisition”), subject to potential post-closing working capital adjustments.The completion of the Acquisition occurred simultaneously with the signing of the Purchase Agreement. The transaction will be accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification 805, Business Combinations (“ASC 805”), (formerly Financial Accounting Standards Board Statement No.141(revised 2007), “Business Combinations”). Under ASC 805, all of the assets acquired and liabilities assumed in the transaction are recognized at their acquisition-date fair values, while transaction costs and restructuring costs associated with the transaction are expensed as incurred. The historical financial information for FAB has been prepared in accordance with Italian GAAP, as adjusted for material identified differences between Italian GAAP and U.S. GAAP. Certain amounts in the accompanying historical financial statements of FAB have been reclassified to conform with the Anika presentation. The reclassifications had no effect on the reported net loss. The pro forma condensed combined financial statements are denominated in U.S. dollars. The historical balance sheet of FAB has been translated at the September 30, 2009 exchange rate of 1.45905 U.S dollars per euro. The historical statement of operations of FAB has been translated at the average exchange rate for the respective periods as follows: Nine months ended September 30, 2009 1.36685 U.S. dollars per euro Year ended December 31, 2008 1.47113 U.S. dollars per euro B.Purchase price (in thousands, except share and per share amounts) Number of shares of Anika common stock issued Multiplied by price per share of Anika common stock* $ $ Cash portion of consideration Purchase price $ *Closing price on December 30, 2009 For the purpose of this pro forma analysis, the above purchase price has been allocated on a preliminary basis using an estimate of the fair value of net assets acquired. Preliminary PurchasePrice Allocation (inthousands) Book value of net assets acquired as of September 30, 2009* $ Adjustment to fair value of inventory Adjustment to fair value of property and equipment Adjustments to intangible assets (net) Goodwill Deferred tax liability ) Purchase price $ *Including certain agreed upon pre-closing adjustments to the balance sheet including forgiveness of a portion of debt owed to Seller.See pro forma Adjustment (1) in Note C below. The intangible assets identified in the preliminary purchase price allocation represent primarily developed technology, acquired in-process research and development (“IPR&D”), patents and distributor relationship assets. Under the acquisition method of ASC 805, $21.2 million of these assets are recorded at their fair value and amortized over their estimated lives. The remaining amount of $11.3 million represents IPR&D, which is accounted for as indefinite-lived intangible assets. The Company will periodically evaluate these IPR&D assets. If a project is completed, the carrying value of the related intangible asset would be amortized over the remaining estimated life of the asset beginning in the period in which the project is completed. If a project becomes impaired or is abandoned, the carrying value of the related intangible asset would be written down to its fair value and an impairment charge would be taken in the period in which the impairment occurs. These intangible assets will be tested for impairment on an annual basis, or earlier if impairment indicators are present. C.Pro forma adustments There are a number of assumptions made in preparing the pro forma statements.The 2008 historical audited financial statements (see Exhibit 99.1) assume that FAB has not yet demonstrated the ability to realize a tax benefit for its historical losses, and the pro forma statements have been prepared consistent with this assumption.The shares issued by Anika in connection with the acquisition include 800 thousand shares held in escrow, and the escrow shares have been excluded from the calculation of basic EPS.Finally, Anika’s non-recurring acquisition costs of $2,151 have not been included as an adjustment to be consistent with future on-going operations. Adjustments in the column under the heading “Acquisition Pro Forma Adjustments” included in the pro forma statements are as follows (all amounts are in thousands of U.S. dollars: (1
